DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9 and 13-15is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER (8,782,722) in view of LEGALL et al (6,005,565)
	As to claims 1-6, KELLICKER discloses decoding of closed captions or subtitle at a media sever and further discloses an electronic device comprising: 
a display; a memory configured to store content information including content and subtitle information (figs.1-3, Col.2, lines 11-67, Col.3, lines 23-58 and Col.4, lines 6-40, Media Server “MS” stores content and content information including subtitle or closed captioning rendering for display or communicate to target devises; and 
A processor operatively connected to the display and the memory, wherein the processor is configured to: 
Determine at least one keyword by using the content information, detect a word matching the at least one keyword in the subtitle information, highlight the detected word according to a specified setting, and when outputting the content to the display, output subtitle information including the highlighted word onto the content, wherein the content information further includes electronic program guide (EPG) information (Col.6, lines 1-14 and Col.7, 16-31; titles, schedule, descriptions, etc.), and wherein the processor is further configured to determine the at least one keyword by using the EPG information (figs.1-6, Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47), the Closed caption (CC) or subtitle includes embedded formats and file formats; detects set(s) of subtitles (e.g. DVB subtitling), CC (data or set of data) or character, extracts specific set(s) of CC and TextData, determine a text within the set of CC or subtitle, a character within a string of characters, change the text, character, with color or other parameters, modifies or paints and outputs for display of content; e.g., roll-over state-modifies, paints, etc., output for display, the generated CC, subtitle, etc., including modifying the specific character, text, etc.,  for display; also generates specific language subtitle, CC, etc., upon request or based on a command  
related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, and determine the at least one real-time popular search word as the at least one keyword.
However the same field of endeavor, LEGALL discloses and integrated search, which selects specific words or keywords within and EPG or inputs keywords or words with EPG and generates an output or results that includes the highlighted words or keywords, including communicate with a server receive at least one related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, determine the at least one real-time popular search word as the at least one keyword and detect a verb in a sentence modifies the display go display select words, keywords, character(s), etc., uses different colors to highlight titles, words, keywords within the with the search information for output, communicates with server to receive related search (page of search results including plurality of URLs (URL and other related URLs) link to the same content), performs real-time search to tune to available programs on-demand; including active filers to filter search results link to various providers, performs search associated with keywords and other related keywords, including categories and subcategories.
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of LEGALL into the system of KELLICKER to provide additional enhancement to distinguish desired filtered word(s) or keywords with an information for output on a display and further generating search results that includes related search results associated to the search query to enable a user to interact and generate a desired final search results 
As to claim 7. KELLICKER further discloses wherein the processor is further configured to: determine a genre of the content based on the content information, and differently extract the at least one keyword for each genre of the content (Col.5, lines 12-Col.6, line 12), extracting based format or subject matter.
As to claim 8, KELLICKER further appears silent as to word(s) type to be emphasized is set through the input device, identify the word type based on the subtitle information, and emphasize the set word type among the subtitle information. 
However, the same field of endeavor, LEGALL further discloses allowing specific typing of words or keywords and combined with logic operates to generate a desired search result with highlighted information within the search or query information 

As to claim 9. KELLICKER further discloses wherein the subtitle information includes setting value information for each letter shape, and wherein the processor is further configured to emphasize the detected word by applying a set value of the detected word differently from set values of words other than the detected word based on the setting value information for each letter shape (Col.6, line 52-Col.7, line 61 and Col.9, line 23-Col.10, line 27).
As to claims 13-15, the claimed “A method of expressing a subtitle…” is composed of the same structural elements that were discussed with respect to claims 1-6.

4.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER (8,782,722) in view of LEGALL et al (6,005,565) and further in view of TONOUCHI et al (2015/0371399)
As to claims 10-12, KELLICKER as modified by LEGALL discloses all the claim limitations as discussed above with respect to claim 1, including processing content items using plurality of character memories, decoders and various functions to generate various formats of CC or subtitle streams to generate a desired or specific types of CC or subtitle format and modifying specific text or characters within the CC or subtitles (figs.1-6, Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47-see KELLICKER); BUT appears silent as to rein the memory is further configured to store motion effect information corresponding to at least one specified word among the at least one keyword, apply a motion effect, corresponding to the detected word, to the detected word based on the motion effect information when the detected word corresponds to the at least one specified word and configure a first layer to output the detected word based on the subtitle motion effect to the first layer and detected word to position(s) on the content when the detected word corresponds to the at least one specified word, and output subtitle information excluding the detected word to position(s), spaced apart from the first position by a specified interval or more, on the content 
However, the same field of endeavor, TONOUCHI discloses character detection apparatus and method and further discloses storing motion effect information corresponding to at least one specified word or keyword, applying a motion effect, corresponding to the detected word, to the detected word based on the motion effect information, configuring layer(s) to output the detected word based on the menu or service information and detects word to position(s) on the content when the detected word corresponds to the at least one specified word, and output subtitle information excluding the detected word to position(s), spaced apart from the first position by a specified interval or more, on the content (figs.1-11, [0015-0021], [0023-0026], [0039-0053] and [0059-0070])
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of TONOUCHI into the system of KELLICKER as modified by LEGALL to provide additional enhancement to specific words, characters, CC, etc., with the generated stream of data or items 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG